MAYFIELD, J.
The only error assigned is to the order of the trial court in granting a new trial. The rule of law as to reviewing- orders of trial courts in granting or refusing new trials is well stated in Cobb v. Malone, 92 Ala. 630, 9 South. 738, which has been followed, cited, and quoted so much as to have almost if not quite the force of a statute. The rule is there so well stated that we again quote it: “The .decision of the trial court, refusing to grant a new trial on the ground of the insufficiency of the evidence, or that the verdict is contrary to the evidence, will not be reversed, unless, after allowing all reasonable presumptions of its correctness, the preponderance of the evidence against the verdict is so decided as to clearly convince the court that it is wrong and unjust. And decisions granting new trials will not be reversed, unless the evidence plainly and palpably supports the verdict. Of course, these rules are not inflexible, but subject to exceptions and qualifications, dependent upon peculiar circumstances.”
More harm might result from the reversal of the order granting a new trial, and affirming the judgment on the original trial, than from affirming the order for a new trial. We are not fully persuaded that the trial court erred in granting the new trial; but it is a very close question, and one in Avhich we are inclined to follow the ruling of the trial court.
Affirmed.
All the Justices concur, except Doavdell, C. J., not sitting.